1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      RITA ROSA,
7
                           Plaintiff,
8                                                          2:17-cv-00874-JAD-VCF
      vs.                                                  ORDER
9     WAL-MART STORES, INC.,
10                         Defendant.

11

12          Before the court is Rita Rosa v. Wal-Mart Stores, Inc., case number 2:17-cv-00874-JAD-VCF.
13          The parties were ordered to file a proposed stipulation and order for dismissal on or before June 4,
14   2018. (ECF NO. 32). To date, no proposed stipulation and order for dismissal has been filed.
15          Accordingly,
16          IT IS HEREBY ORDERED that a status hearing is scheduled for 11:00 AM, December 6, 2018,
17   in Courtroom 3D. The status hearing will be vacated upon the filing of a proposed stipulation and order
18   for dismissal.
19

20          DATED this 14th day of November, 2018.
                                                                 _________________________
21
                                                                 CAM FERENBACH
22
                                                                 UNITED STATES MAGISTRATE JUDGE

23

24

25
